Name: 98/163/EC: Commission Decision of 10 February 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  cooperation policy;  health;  tariff policy;  foodstuff
 Date Published: 1998-02-24

 Avis juridique important|31998D016398/163/EC: Commission Decision of 10 February 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance) Official Journal L 053 , 24/02/1998 P. 0023 - 0025COMMISSION DECISION of 10 February 1998 amending Decision 97/569/EC on drawing up provisional lists of third country establishments from which the Member States authorise imports of meat products (Text with EEA relevance) (98/163/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs (1), as amended by Decision 97/34/EC (2), and in particular Article 2(4) thereof,Whereas provisional lists of establishments in third countries producing meat products have been drawn up by Commission Decision 97/569/EC (3), as last amended by Decision 98/9/EC (4);Whereas Singapore, Slovenia and Switzerland have sent a list of establishments producing poultry meat products and for which the responsible authorities certify that the establishment is in accordance with the Community rules;Whereas a provisional list of establishments producing poultry meat products can thus be drawn up for Singapore, Slovenia and Switzerland; whereas Decision 97/569/EC should therefore be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to this Decision is added to the Annex to Decision 97/569/EC.Article 2 This Decision shall apply from 1 February 1998.Article 3 This Decision is addressed to the Member States.Done at Brussels, 10 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 234, 26. 8. 1997, p. 16.(4) OJ L 3, 7. 1. 1998, p. 12.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA '>TABLE>>TABLE>>TABLE>